Citation Nr: 1707885	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1957 to January 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of that hearing is of record.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends, to include at his January 2017 hearing, that he sustained injuries to the left side of his body including shoulder from an in-service fall that occurred when wind from aircraft knocked him down.  He also indicated that he has had recurrent left shoulder problems since that time.  Further, he testified that he sought in-service treatment and was initially placed in a sling, but was essentially just given pain medication after his initial treatment.

The Board notes that there is no indication of a left shoulder injury in the service treatment records.  However, the Veteran's representative indicated these records may be incomplete.  See January 2017 Hearing Transcript, pp. 2-3.  

The Veteran is competent, as a lay person, to describe such an injury and recurrent symptoms and the Board in its role as a finder of fact concludes that the Veteran's testimony of having in-service and post-service recurrent symptoms credible.  Further, service records dated in August 1958 note the Veteran reported he lost his wallet when wind from planes blew him down.  Although this record contains no reference to a left shoulder injury, it does document the circumstances under which he contends such injury occurred.  The Board finds this record provides supporting evidence as to the credibility of the Veteran's contentions.

Despite the foregoing, the Board also notes that the Veteran checked the box on a December 1958 Report of Medical History to reflect he did not experience painful or "trick" shoulder.  Further, his upper extremities were evaluated as normal on a concurrent service examination, as well as on his subsequent January 1961 release from active duty examination.  Moreover, the first competent medical evidence of a left shoulder disorder in the post-service medical records appears to be years after his separation from service.  

The Board also notes that a March 2013 VA examination contains a competent medical opinion against the current left shoulder disorder being etiologically related to service.  Nevertheless, while the examiner noted the Veteran's account of in-service injury, the rationale for the opinion appears to be based upon the lack of documented in-service treatment.  As stated above, the Board has found the Veteran's testimony as to said injury and subsequent recurrent symptomatology to be credible.  As such, it appears that the VA examiner did not adequately take into account the Veteran's own lay testimony on this matter.  Accordingly, the Board finds that a further VA examination is necessary to adjudicate this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make an attempt to secure any additional service treatment records of the Veteran that may be available through official channels.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his left shoulder since September 2016.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left shoulder symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his current left shoulder disorder.  The claims folder should be made available to the examiner for review before the examination.

For any left shoulder disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service.  The examiner should be apprised that the Veteran's account of a left shoulder injury from being blown down by the winds from aircraft, as well as subsequent recurrent symptoms has been deemed to be competent and credible.

5.  Then  readjudicate the appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the issuance of the last SSOC in September 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

